451 So. 2d 1042 (1984)
Dara Tyrone GAMMON, Appellant,
v.
STATE of Florida, Appellee.
No. AU-309.
District Court of Appeal of Florida, First District.
June 26, 1984.
David A. Davis, Asst. Public Defender, Tallahassee, for appellant.
*1043 Jim Smith, Atty. Gen., and Andrew Thomas, Asst. Atty. Gen., Tallahassee, for appellee.
PER CURIAM.
Gammon appeals his judgment and sentence, contending the trial court erred in revoking his probation because it failed to make a specific finding that he had the financial ability to pay certain costs as required conditions of his probation. We agree.
The appellant, who appeared without counsel, admitted that he had failed to make eight monthly reports to his probation officer, had violated the law by passing worthless bank checks and had failed to pay certain costs required by his probation (appellant was in arrears on his cost of supervision payment, his court cost payments, and his restitution payments). Under the rationale of Jones v. State, 360 So. 2d 1158 (Fla. 1st DCA 1978), we hold that the trial court erred in finding the appellant guilty of violating the conditions of his probation requiring financial payment absent a finding that he had the financial ability to pay.[1] Although failure to make the monthly reports and violation of the law would have been sufficient grounds for revoking probation, we cannot determine from the record whether the trial court would have revoked probation and imposed the same sentence on those two grounds alone. Therefore, we reverse the appellant's probation revocation and remand for a determination as to whether the appellant had the financial ability to pay the costs required as conditions of his probation and, if the trial court determines that he could not pay, whether his probation should be revoked based upon his failure to make eight monthly reports and his violation of the law.
REVERSED and REMANDED.
BOOTH, SHIVERS and JOANOS, JJ., concur.
NOTES
[1]  We note that the trial court was put on notice that appellant may not have had the requisite financial ability when appellant made the following statements at the probation revocation hearing: "At the time, I was going through a recession, and I wasn't working. I did report that I didn't have the money, I admit."